Filed 9/28/21 P. v. Miranda CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074974

 v.                                                                      (Super. Ct. No. SWF1807757)

 ADRIAN MARCUS MIRANDA,                                                  OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Steven G. Counelis,

Judge. Affirmed.

         Marta I. Stanton under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene Sevidal and Eric A.

Swenson, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                                 I.

                                       INTRODUCTION

       Defendant and appellant, Adrian Miranda, and his younger brother, Alexander
                  1
Miranda (Alex) assaulted their father and forced him to stay seated in a chair. Defendant

appeals from the judgment entered following jury convictions for assault with a
                                                      2
semiautomatic firearm (Pen. Code, § 245, subd. (b) ; count 1) and false imprisonment

(§ 236; count 2). The jury also found true allegations that defendant personally used a

firearm when committing both offenses (§ 12022.5, subd. (a)). The trial court ordered

defendant placed on five years of probation on various terms and conditions, including

serving 364 days in local custody.

       Defendant contends his due process rights were violated because there was

insufficient evidence to support his conviction for assault with a semiautomatic firearm.

Defendant also contends the trial court abused its discretion in admitting into evidence

irrelevant and unduly prejudicial photographs of three firearms recovered from

defendant’s truck. We reject defendant’s contentions and affirm the judgment.




       1
           Alex is not a party to this appeal.
       2
           Unless otherwise noted, all statutory references are to the Penal Code.

                                                 2
                                            II.

                                          FACTS

        At the time of the charged offenses on November 1, 2018, defendant and Alex,

were living with their father, I.M., and mother. Alex was 23 years old and defendant was

almost 27 years old. Defendant had recently moved back home.

        I.M. stated during his recorded statement to Sheriff’s Deputy Ennis that Alex was

acting strangely when Alex and defendant arrived home together on Halloween evening.

Alex asked I.M. why there were so many people coming and going from their home.

I.M. explained they were trick or treaters. Unconvinced, Alex responded, “‘Why you

tryin’ to set us up?’” Alex brandished an AR-15 rifle. Enraged, I.M. told Alex, “‘Get the

f—in’ sh-t away, there’s f—in’ people everywhere, there’s trick or treaters, what the hell

is your f—ing problem?’” In response, Alex put the gun back in defendant’s truck and

said, “‘I just want to make sure you guys are safe.’”

        The next morning, defendant and Alex gave I.M. a hug, told him they loved him,

and said they should all have dinner together that night. Later that day, at about 6:00

p.m., I.M. got into an altercation with Alex and defendant. I.M. smelled cigarette smoke

entering the house through a window while he was eating at the dining room table. I.M.

loudly complained and told defendant and Alex to go elsewhere to smoke. I.M. then

received a text message from his wife, asking why Alex was calling her while she was at

work.




                                             3
       I.M. asked Alex and defendant why they were contacting their mother at work.

They responded by asking I.M. why their mother was contacting I.M. and not them.

They accused I.M. of “doing something to their mom” and demanded to know where she

was. When I.M. showed his sons their mother’s text and explained why she had called

him, Alex slapped I.M.’s phone out of his hand and said, “[W]e don’t want to hear that

s—t from you.” Either Alex or defendant told I.M., “‘You better hope that . . . she’s okay

and she comes home or else you’re gonna f—in’ end up dead.’” Alex might have then

pushed I.M.

       Deputy Ennis further testified that I.M. told him that I.M. followed Alex and

defendant to defendant’s bedroom and told them he was tired of them being hostile and

disrespectful toward him. I.M. said he was going to call the police. When he pulled out

his cellphone, Alex tried to grab it, pushed him against the bedroom wall, and started

hitting him. Defendant joined the fight. I.M. made his way from the bedroom to the

living room while his sons chased him, punching him and trying to get his other phone.

Defendant and Alex eventually took I.M.’s second cellphone, wallet, and keys. I.M. fell

down, cutting his forehead on a cabinet as he fell. Alex fell on top of I.M. and they

wrestled on the floor. Defendant separated Alex and I.M.

       After I.M. and Alex stood up, defendant placed a chair in the middle of the living

room and told I.M., “‘Sit down. You aren’t going anywhere.’” I.M. sat down in the chair

and then ran for the front door. Alex stopped him near the front door, slammed him

against the wall, began choking I.M., walked him back to the chair in the center of the



                                             4
living room, and placed him in a chokehold. Defendant retrieved a 1911 Sig Sauer .45

caliber semiautomatic handgun from his bedroom and returned to the living room,

holding the gun at his side. Defendant raised the gun, holding it at eye level, inserted a

magazine into the handle, chambered a round, and lowered the gun to his side.

Defendant told I.M., “[S]it the f—k down or else.” I.M. complied.

       Defendant and Alex paced back and forth, making menacing statements.

Defendant asked Alex if he had any zip-ties to tie I.M. to the chair. I.M. said all the zip-

ties were gone. Either defendant or Alex said, “‘It doesn’t matter, this chair fits perfect in

the tub and mess is easy cleaned.’” One of I.M.’s sons went to the back door to check to

make sure it was locked, and the other son walked towards the bedroom. At that point,

I.M. ran out the front door and yelled for help. Alex briefly chased after him until I.M.

reached the street. Alex then ran back inside as I.M. ran down the street.

       While running, I.M. fell and scraped his knees and elbows. He got up, flagged

down a driver, and asked the driver, J.V., to call 911. J.V. testified that he noticed a cut

on I.M.’s forehead. I.M. told him that one of his sons hit him on the head with a gun.

I.M. told J.V. that both his sons had guns. While J.V. spoke to the 911 dispatcher,

defendant and Alex sped off in defendant’s truck. Shortly thereafter they were stopped

and arrested. When Deputy Ennis arrived at the scene, I.M. told him he feared that if

defendant and Alex were not apprehended, “they would come back to the house and hurt

him or his wife.”




                                              5
       Sheriff’s Deputy Holtkamp and Deputy Ennis found two disassembled AR-15

rifles and a Springfield XD semiautomatic handgun inside a toolbox in the bed of

defendant’s truck. The deputies also found in the truck cab a 1911 Sig Sauer inside an

unlocked gun case. It was between the driver and passenger seats. Deputy Ennis

interviewed Alex shortly after his arrest. The recorded interview was played for the jury.

I.M. was also interviewed that same evening. Both interviews were recorded. Deputy

Ennis testified that defendant and Alex were under the influence of a stimulant drug.

Alex and defendant tested positive for amphetamine and methamphetamine. The forensic

toxicologist testified that methamphetamine can cause hallucinations, paranoia, and

aggressive and impulsive behavior. Defendant admitted that he had used

methamphetamine during the 24 hour period preceding the charged offenses.

       A. Alex’s Trial Testimony

       Alex testified to the following facts. The day of the charged offenses, Alex drove

defendant’s truck to the store. During that time, Alex took the Sig Sauer out of the

toolbox in defendant’s truck, “just to have it.” Alex did not tell defendant he took it.

Alex loaded the gun with a magazine. Defendant did not know Alex put the gun in his

bedroom or that it was there during their altercation with I.M.

       Around 4:00 p.m., Alex and defendant were smoking on the patio at their home.

I.M. complained. Alex took offense. Then defendant and Alex started thinking their

mother should have been home by then. Alex called her but she did not answer. When

I.M. asked Alex why he was calling his mother, Alex responded with a profane tirade.



                                              6
Alex thought I.M. had done something to his mother. I.M. said, “‘oh, you’re tripping,’”

and told Alex he was going to call 911. Alex knocked I.M.’s cellphone out of his hand.

During this time, defendant was in the backyard.

      While in the living room, Alex started punching I.M. I.M. pulled out another

cellphone, which Alex took away from him. I.M. kept trying to run out the door, saying

he was going to call the police. Alex chased after him and grabbed him because Alex did

not want I.M. to call the police. While Alex and I.M. were punching each other,

defendant came inside. Alex had I.M. in a chokehold on the ground. Defendant pulled

the two apart. Alex told defendant to stay out of it because it was between Alex and I.M.

There was blood everywhere because Alex’s stitches on his hand split open. I.M. only

had a small cut above his eyebrow from the fight.

      Defendant went back to his bedroom while Alex and I.M. continued to fight. Alex

put I.M. in a chair in the middle of the living room. I.M. seemed to have given up

fleeing. Alex wanted to keep him there until his mother got home from work at around

7:00 p.m. If she came home, Alex was going to release I.M. Because Alex was on drugs,

he thought I.M. had done something to his mother. While I.M. was cleaning up the blood

on the carpet, defendant entered the living room and started talking to Alex, who was in

the kitchen getting water. When they looked up, I.M. was running out the door. Alex ran

after him and tried to drag him back inside. When defendant saw Alex grabbing I.M. in

the street, defendant looked shocked and upset. Alex released I.M. I.M. ran away toward

a passing truck. Alex denied defendant hit I.M. during the incident.



                                            7
       Alex went inside and asked defendant to drive him to his uncle’s house.

Unbeknownst to defendant, Alex took the Sig Sauer with him. While driving around for

a couple of hours, law enforcement pulled them over. As they were being pulled over,

Alex pulled out the Sig Sauer, ejected the magazine, and put the gun in the case between

them. This was the first time defendant became aware Alex was in possession of the gun.

Defendant became angry when he learned of this.

       Alex pled guilty to aggravated assault, dissuading a witness, and false

imprisonment of his father. Alex admitted that he and defendant had smoked

methamphetamine during the past couple of days, including Halloween night and the next

day.

                                            III.

                    SUFFICIENCY OF EVIDENCE OF ASSAULT

                         WITH SEMIAUTOMATIC FIREARM

       Defendant contends his due process rights were violated because there was

insufficient evidence supporting his conviction for assault with a semiautomatic firearm.

Defendant argues the prosecution and defense witnesses consistently testified that

defendant never pointed a gun at I.M. or used it to hit him. We conclude there was

substantial evidence to support defendant’s conviction.

       A. Standard of Review

       In reviewing the sufficiency of evidence, “we do not determine the facts ourselves.

Rather, we ‘examine the whole record in the light most favorable to the judgment to



                                             8
determine whether it discloses substantial evidence—evidence that is reasonable, credible

and of solid value—such that a reasonable trier of fact could find the defendant guilty

beyond a reasonable doubt.’ [Citations.] We presume in support of the judgment the

existence of every fact the trier could reasonably deduce from the evidence. [Citation.]”

(People v. Guerra (2006) 37 Cal.4th 1067, 1129 (Guerra).)

       This same standard of review applies to cases founded primarily on circumstantial

evidence. (Guerra, supra, 37 Cal.4th at p. 1129.) “[I]f the circumstances reasonably

justify the jury’s findings, the judgment may not be reversed simply because the

circumstances might also reasonably be reconciled with a contrary finding.” (People v.

Farnam (2002) 28 Cal.4th 107, 143.) We do not reweigh evidence or reevaluate a

witness’s credibility. (Guerra, supra, at p. 1129.)

       B. Law Applicable to Assault with a Semiautomatic Firearm

       Assault with a semiautomatic firearm is defined in section 245, subdivision (b) as

“an assault upon the person of another with a semiautomatic firearm.” This definition

has two elements: (1) the assault, and (2) the means by which the assault is committed.

(§ 245, subd. (b).) An assault under section 240 is “an unlawful attempt, coupled with a

present ability, to commit a violent injury on the person of another.” (§ 240.) Thus, “a

defendant guilty of assault must be aware of the facts that would lead a reasonable person

to realize that a battery would directly, naturally and probably result from his conduct.”

(People v. Williams (2001) 26 Cal.4th 779, 788.) “Although temporal and spatial

considerations are relevant to a defendant’s ‘present ability’ under section 240, it is the



                                              9
ability to inflict injury on the present occasion that is determinative, not whether injury

will necessarily be the instantaneous result of the defendant’s conduct.” (People v.

Chance (2008) 44 Cal.4th 1164, 1171.)

       C. Discussion

       The prosecution sufficiently established that defendant committed an assault with

a semiautomatic firearm. Substantial evidence demonstrated he had the intent to commit

an act which, if completed, would, as a direct, natural and possible consequence, injure

I.M. (People v. Williams, supra, 26 Cal. 4th at p. 788.) Such evidence included

testimony defendant was holding a Sig Sauer .45 caliber semiautomatic handgun in the

presence of I.M. Defendant argues that being armed with a gun is not enough to support

a conviction for assault with a semiautomatic firearm. He claims there was undisputed

evidence he held the gun at his side, pointed down towards the ground and therefore did

not commit an assault.

       We disagree. There was more than sufficient evidence to support defendant’s

conviction for assault. Such evidence includes J.V. and I.M.’s recorded 911 call, during

which J.V., in the presence of I.M., told the dispatcher that he had just seen two men with

guns (defendant and Alex) get into a truck and drive away. In response to the dispatcher

asking if the men waived the guns at anyone, J.V. asked I.M. if they threatened him. I.M.

said, “Yeah.” J.V. then told the dispatcher, “Yeah he said they did. He said they hit him.

They pistol whipped him. They hit him with a gun in the head.” J.V. further told the

dispatcher the two perpetrators were I.M.’s sons. J.V. added that I.M. had a little cut on



                                             10
his forehead, which I.M. had said he got when his sons hit him with a gun. While J.V.

was talking to the dispatcher, I.M. told the dispatcher that his sons hit him with a gun

“[b]ecause I was tryin’ to make a phone call to my wife to tell her, uh, that they were

acting up and getting all crazy again.”

       J.V. testified that his statement to the dispatcher that I.M. was hit in the head with

a gun was based on information I.M. had told him. I.M. had told him he had been “pistol

whipped.” J.V. stated that those were the words I.M. had used. Even though I.M. denied

at trial that either of his sons hit him with a gun, J.V.’s recorded 911 call and testimony

provided substantial evidence that I.M.’s sons hit him with a gun. Furthermore, there was

evidence that defendant, not Alex, was in possession of a gun during the altercation. The

jury could thus have reasonably found that defendant assaulted I.M. with a gun.

Although I.M. and Alex denied this, they, as family, had motivation to minimize

defendant’s culpability. Furthermore, because Alex had already pleaded guilty to

assaulting I.M., he was not exposed to liability by taking the blame for the assault.

       In addition, there was substantial evidence defendant committed assault with a

semiautomatic weapon based on I.M.’s recorded statement. Deputy Ennis also testified

that I.M. told him that, while Alex was struggling to force I.M. to sit in the chair in the

living room, defendant returned to the living room from the bedroom hallway,

brandishing a Sig Sauer. I.M. said defendant held the gun at his side, in I.M.’s plain

view, popped a magazine into the gun’s handle, and chambered a round. Defendant then

told I.M. to “[S]it the f—k down or else.” Out of fear of being harmed, I.M. complied.



                                              11
I.M.’s statement to Deputy Ennis and Deputy Ennis’s testimony provided substantial

evidence supporting the jury’s finding that defendant assaulted I.M. with a semiautomatic

firearm. There was evidence that, when defendant entered the living room with the Sig

Sauer, loaded it, and told I.M. to sit down “or else,” defendant had “‘attained the means

and location to strike immediately.’” (Chance, supra, 44 Cal.4th at p. 1174.)

       As the California Supreme Court in Chance explained, “[i]t is a defendant’s action

enabling him to inflict a present injury that constitutes the actus reus of assault. There is

no requirement that the injury would necessarily occur as the very next step in the

sequence of events, or without any delay.” (People v. Chance, supra, 44 Cal.4th at p. at

1172.) “[A]ssault does not require a direct attempt at violence. [Citation.] ‘There need

not be even a direct attempt at violence; but any indirect preparation towards it, under the

circumstances mentioned, such as drawing a sword or bayonet, or even laying one’s hand

upon his sword, would be sufficient.’ [Citations.]” (Ibid.) “[W]hen a defendant equips

and positions himself to carry out a battery, he has the ‘present ability’ required by

section 240 if he is capable of inflicting injury on the given occasion, even if some steps

remain to be taken, and even if the victim or the surrounding circumstances thwart the

infliction of injury.” (Ibid.)

       In People v. Escobar (1992) 11 Cal.App.4th 502, 505, the court held there was

sufficient evidence to support a conviction for assault with a firearm where the defendant

did not inflict injury on the victim. The court in Escobar concluded the evidence showed

that the victim was aware that the defendant was holding the gun inside a purse. The



                                             12
victim saw the defendant with his hand in a leather briefcase, and heard a clicking sound

like the cocking of a gun. The Escobar court further concluded that the victim perceived

the defendant’s intent to violently injure the victim and that the defendant had the present

ability to do so. The Escobar court held that this evidence established more than mere

preparation. (Id. at p. 505.)

       Defendant argues the instant case is factually distinguishable from Escobar

because I.M. did not perceive that defendant pointed a firearm at him or use the firearm

to hit I.M. Defendant asserts that the prosecution’s witnesses testified that defendant

never pointed the gun at anyone. He merely held it at his side. But there was also

evidence defendant hit I.M. with the gun. In addition, there was evidence defendant

loaded the gun in I.M.’s presence and then, while holding the gun, ordered him to sit

down “or else.” Defendant is urging this court to disregard this evidence and improperly

reweigh the evidence in his favor, which this court will not do. We will not reverse the

judgment “simply because the circumstances might also reasonably be reconciled with a

contrary finding.” (People v. Farnam, supra, 28 Cal.4th at p. 143.) We do not reweigh

evidence or reevaluate a witness’s credibility. (Guerra, supra, 37 Cal.4th at p. 1129.)

       Here, there was substantial evidence defendant equipped and positioned himself to

carry out a battery on I.M. with the semiautomatic gun and, therefore, had the present

ability required by section 240 to inflict injury on I.M. during the charged assault offense.

We thus conclude there was substantial evidence to support defendant’s conviction for

assault with a semiautomatic firearm.



                                             13
                                            IV.

                       ADMISSIBILITY OF FIREARM PHOTOS

       Defendant contends the trial court abused its discretion in allowing the prosecution

to introduce highly inflammatory photos of three firearms that were not used in the

charged offenses.

       A. Procedural Background

       During a hearing on motions in limine, defendant moved to exclude photos of

three firearms found in defendant’s truck on the grounds the photos were not relevant and

unduly prejudicial. Deputies found the photographed guns in the bed of defendant’s

truck, in a toolbox. The three guns included two rifles and a handgun. The Sig Sauer,

used in the charged offenses, was found in the truck cab.

       The deputies took photos of the guns as they appeared when the deputies first
            3
found them. There were no photos of just the Sig Sauer. Defense counsel objected to

showing the jury photos of the other guns and suggested the prosecution take a photo of

the Sig Sauer and use it. Defense counsel told the court she did not intend to argue that

the gun was not found in the truck, and defendant was not contesting that deputies found

the gun in defendant’s truck. The trial court stated that the photos of the Sig Sauer,

which the court thought were photographed with the other guns in the truck, was highly


       3
         There appears to have been some confusion during the in limine hearing as to
whether the Sig Sauer was found with the other guns that were photographed. According
to defense counsel, the Sig Sauer was not with the three photographed guns in the
toolbox. Later testimony by Deputies Ennis and Holtkamp revealed that the Sig Sauer
was found in a different location in defendant’s truck.

                                             14
relevant to prove where the Sig Sauer was found. Therefore the court stated it intended

to allow the photos. In response, defense counsel said she was willing to stipulate that

the gun was found in the truck.

       The prosecutor argued that excluding the photos would be prejudicial because

doing so would sanitize the case in defendant’s favor. The prosecutor further argued the

photos enhanced the credibility of I.M.’s statement to Deputy Ennis, in which he said that

his sons had two AR-15 rifles with them when they got in defendant’s truck. The photos

corroborated that the guns were in defendant’s truck. The photos also corroborated

I.M.’s statements to Deputy Ennis, J.V., and the 911 dispatcher that his sons had guns

with them in the truck. It was anticipated I.M. would not testify against defendant and,

therefore, the prosecution would need to rely on I.M.’s statement to Deputy Ennis. The

photos also corroborated Deputy Ennis’s and J.V.’s testimony that I.M. told them his

sons had guns in the truck.

       After hearing argument, the trial court concluded the photos were relevant under

Evidence Code section 210, to proving the location of the Sig Sauer when the deputies

found it. The court also ruled the photos were not unduly prejudicial under Evidence

Code section 352, because they would assist the jury in assessing the credibility of I.M.’s

statements made to the deputies regarding the location of the Sig Sauer and other guns.

       B. Law Applicable to Admissibility of the Photos

       “‘The rules pertaining to the admissibility of photographic evidence are well-

settled. Only relevant evidence is admissible.’” (People v. Heard (2003) 31 Cal.4th 946,



                                            15
972.) “The trial court has broad discretion in determining the relevance of evidence.”

(Id. at p. 973.) “‘[W]e rely on our trial courts to ensure that relevant, otherwise

admissible evidence is not more prejudicial than probative (Evid. Code, § 352). A trial

court’s decision to admit photographs under Evidence Code section 352 will be upheld

on appeal unless the prejudicial effect of such photographs clearly outweighs their

probative value.’” (People v. Lewis (2009) 46 Cal.4th 1255, 1282.) “‘To determine

whether there was an abuse of discretion, we address two factors: (1) whether the

photographs were relevant, and (2) whether the trial court abused its discretion in finding

that the probative value of each photograph outweighed its prejudicial effect.’” (Ibid.)

       C. Discussion

       Having examined the photographs, we conclude that the photographs were

relevant under Evidence Code section 210, and were not unduly prejudicial under

Evidence Code section 352. Relevant evidence, as defined in Evidence Code section

210, includes “evidence relevant to the credibility of a witness or hearsay declarant,

having any tendency in reason to prove or disprove any disputed fact that is of

consequence to the determination of the action.” (Evid. Code, § 210.) The photographs

were relevant to assessing the credibility of I.M., Deputy Ennis, and J.V., and of I.M.’s

recorded statement made to Deputy Ennis on the day of the charged offenses. The

photographs corroborated I.M.’s, Deputy Ennis’s, and J.V.’s statements and testimony

made regarding defendant and Alex’s possession of firearms when they drove away in

defendant’s truck, after committing the charged crimes.



                                             16
       Defendant contends that, even if relevant, the photographs had little or no

probative value relating to any issue in this case. The photographed guns did not include

the Sig Sauer defendant used when committing the charged offenses. We agree that,

other than being relevant as to witness credibility, the photos were not probative as to

defendant’s commission of the charged crimes, because there was no evidence he used

the photographed guns in the crimes. The Sig Sauer used in the crimes was not shown in

the two photos because it was found in a different location in defendant’s truck.

       Nevertheless, because the photos were relevant to witness credibility, particularly

to the credibility of I.M.’s recorded statement, we conclude the trial court did not abuse

its discretion in finding the photos were relevant and admissible under Evidence code

section 352. Any prejudice from admitting the photos was minimal because there was

other evidence establishing that Alex and defendant had multiple guns, including two

AR-15s. During a recorded 911 call, J.V. stated I.M. told him his sons had multiple guns.

J.V. also testified I.M. had told him this. In addition, Deputy Ennis testified I.M. told

him his sons had not only the handgun, but also had two AR-15 rifles with them when

they got in defendant’s truck. I.M. further stated during his recorded statement that on

Halloween night, defendant brandished an AR-15 rifle.

       Defendant’s charged crimes were far more inflammatory than the photos of the

three guns found in defendant’s truck. Any prejudice in showing the gun photos to the

jury was thus outweighed by the probative value of the photos. We therefore conclude

the trial court did not abuse its discretion under Evidence Code section 352 in allowing



                                             17
the two photos of the three guns found in a toolbox in the bed of defendant’s truck. We

further conclude that, even if there was error in allowing the photos, any such error was

not prejudicial. It is not reasonably probable that had the photos been excluded, the trial

outcome would have been more favorable to defendant. (People v. Watson (1956) 46

Cal.2d 818, 836.)

                                             V.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                CODRINGTON
                                                                                              J.

We concur:


MILLER
                Acting P. J.


MENETREZ
                          J.




                                             18